Wilson, J.,
The matter before us is a rule to strike off the above-entitled amicable action of ejectment and writ of habere facias possessionem, which was entered on a lease for failure to deliver possession at the expiration of the term. The rule issued on the petition of William S. Doty, Esq., attorney for the Office of Price Administration for the United States, which alleged that the judgment was entered in violation of the maximum rent regulations'of the administrator, under the provisions of the Act of Congress, approved January 30, 1942, authorized to be cited as the “Emergency Price Control Act of 1942”, 56 Stat. at L. 23. The record discloses that the judgment was not entered in compliance with such regulations, but the answer of the plaintiff sets up the unconstitutionality of said act of Congress.
*506Section- 1(a) of said act begins: “It is hereby declared to be in the interest of the national defense and security and necessary to the effective prosecution of the present war . . ; and proceeds to enumerate the purposes of the act, such as “to stabilize prices and to prevent speculative, unwarranted, and abnormal increases in prices and rents . . .”
As a war measure the act is unquestionably constitutional.
And if constitutional it must be followed, together with the regulations of the administrator, as such regulations, in the very nature of the complexity involved, have to be delegated by Congress to its duly-constituted authority. To require all detail to be a matter of congressional enactment would defeat the very purposes of Congress. Delay at home may be as fatal as defeat at the front. We may, if possible, pass over the House of Representatives in silent sorrow. But the Senate is an international body, in both war and peace, and its present work, in just one thing, as having supervisory authority over public and private honesty, as they touch taxes and war, discloses the complete impossibility of all-embracive legislative action. Therefore delegation is an absolute necessity, possibly at all times, and imperative in war.
This act of Congress, its meaning and its administration, is under the jurisdiction of the United States and the Federal courts, and once this jurisdiction attaches it is the supreme law of the land, and no State law, no procedure or rule of State court, no act of State authority, can alter, add to, or subtract from it: Kalb et ux. v. Feuerstein et ux., 308 U. S. 433.
Therefore, whatever was done in the instant case contrary to the regulations of the administrator, inclusive of the entry of judgment, was void ab initio, and the judgment must be stricken off.

*507
Order

And now, May 11,1943, for the reasons appearing in the foregoing opinion rule is made absolute and judgment, together with all proceedings thereon, is stricken from the records.